UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4762


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DERRICK MICHAEL ALLEN, SR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:17-cr-00157-LCB-1)


Submitted: August 16, 2018                                        Decided: August 20, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kearns Davis, Daniel D. Adams, BROOKS PIERCE MCLENDON HUMPHREY &
LEONARD LLP, Greensboro, North Carolina, for Appellant. Matthew G.T. Martin,
United States Attorney, Kyle D. Pousson, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Michael Allen, Sr., appeals his conviction for possessing a firearm while

subject to a court restraining order, in violation of 18 U.S.C. § 922(g)(8) (2012). On

appeal, Allen contends that the district court erred in failing to instruct the jury that in

order to be convicted, Allen must have known he was subject to a court order at the time

he possessed a firearm. Our precedent confirms that the Government was required only

to establish that Allen knowingly possessed the firearm, not that he knew of his

prohibited status. United States v. Langley, 62 F.3d 602, 606 (4th Cir. 1995) (en banc);

see also United States v. Mitchell, 209 F.3d 319, 322 (4th Cir. 2000) (noting that

knowledge requirement stated in Langley and Bryan v. United States, 524 U.S. 184

(1998), “has been applied without exception by this and other circuits when interpreting

§ 924(a)(2)’s application to subsection (g) firearm possession crimes”). Although Allen

urges us to overturn the decision in Langley, “[t]his panel of the court is bound by [an] en

banc decision . . . unless it is later supplanted by an en banc decision by this court or by a

subsequent decision of the United States Supreme Court.” Ross v. Reed, 704 F.2d 705,

707 (4th Cir. 1983).

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                                 AFFIRMED



                                              2